Citation Nr: 0838474	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
veteran's claim for entitlement to service connection for 
hypertension

2.  Whether there is new and material evidence to reopen the 
veteran's claim for entitlement to service connection for 
chronic fatigue syndrome (CFS).

3.  Entitlement to an initial disability rating greater than 
10 percent for irritable bowel syndrome with hiatal hernia, 
Barrett's esophagus, diarrhea, and vomiting (IBS).

4.  Entitlement to an initial disability rating greater than 
10 percent for joint pain.

5.  Entitlement to a disability rating greater than 10 
percent for lumbosacral strain (back disorder).

6.  Entitlement to an effective date earlier than June 4, 
2003 for the grant of service connection for IBS.

7.  Entitlement to an effective date earlier than June 4, 
2003 for the grant of service connection for joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to September 1991, including service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, 
in pertinent part, denied the veteran's petition to reopen 
his claims for hypertension and CFS, which were originally 
denied in March 2003; granted service connection for the 
veteran's IBS and joint pains, assigning each an initial 
disability rating of 10 percent and an effective date of June 
4, 2003; and continued the veteran's 10 percent disability 
rating for his back disorder.

The issue of whether the veteran is entitled to an increased 
rating for his back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

2.  The veteran did not appeal the RO's March 2003 rating 
decision denying his claims for service connection for 
hypertension and CFS.

3.  The additional evidence submitted since the March 2003 RO 
decision is cumulative or redundant of evidence already of 
record, does not relate to an unestablished fact necessary to 
substantiate his claim for service connection for 
hypertension, and does not raise a reasonable possibility of 
substantiating that claim.

4.  The additional evidence submitted since the March 2003 RO 
decision is not cumulative or redundant of evidence already 
of record, or relates to an unestablished fact necessary to 
substantiate his claim for service connection for CFS, and 
raises a reasonable possibility of substantiating that claim.

5.  The record shows that he exhibited objective indications 
of CFS, a qualifying chronic disability, but that it did not 
become manifest while he was in service in the Persian Gulf, 
or to a degree of 10 percent or more not later than December 
31, 2011.

6.  The veteran's IBS is more approximately described as 
severe irritable colon syndrome with severe, chronic 
diarrhea, with more or less constant abdominal distress.

7.  The veteran's joint pains are not episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time; nor are they constant, or 
nearly so, and refractory to therapy.

8.  The veteran filed claims for service connection for IBS 
and joint pain on December 4, 2002.  The RO denied these 
claims in a March 2003 rating decision.  The RO notified him 
of that denial but he did not initiate an appeal of that 
decision.  There is no subsequent formal or informal claim 
received from him or his representative seeking service 
connection for IBS or joint pain until correspondence 
received on June 4, 2003, the currently assigned effective 
date of service connection for these conditions.  


CONCLUSIONS OF LAW

1.  The veteran is a Persian Gulf veteran for the purposes of 
VA compensation.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2008).

2.  The RO's March 2003 decision denying service connection 
for hypertension and CFS is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

3.  New and material evidence has not been received since the 
March 2003 RO decision to reopen the veteran's claim for 
service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  New and material evidence has been received since the 
March 2003 RO decision to reopen a claim for service 
connection for CFS.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

5.  The veteran's chronic fatigue syndrome, a medically 
unexplained chronic multi symptom illness, was not incurred 
in or aggravated by his military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

6.  The criteria are met for an initial compensable rating of 
30 percent for IBS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.114 Diagnostic Code 
(DC) 7319 (2008).

7. The criteria are not met for an initial compensable rating 
higher than 10 percent for joint pain.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DCs 5025, 8850 (2008).

8.  The criteria are not met for an effective date earlier 
than June 4, 2003 for the grant of service connection for 
IBS.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  

9.  The criteria are not met for an effective date earlier 
than June 4, 2003 for the grant of service connection for 
joint pain.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in January, May, 
and June 2003, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also issued those 
VCAA notice letters prior to initially adjudicating the 
veteran's claims, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board acknowledges that the veteran 
has not been expressly provided this required Dingess notice 
concerning the disability rating and effective date elements 
of his claims.  However, for the reasons discussed below, the 
Board finds that any error relating to his not being provided 
such notice is harmless.

First, the Board will consider the VCAA notice requirements 
with respect to the veteran's claims relating to IBS and 
joint pain.  Keep in mind that the VCAA letters issued were 
in the context of him trying to establish his underlying 
entitlement to service connection for these claims, since 
granted, so these letters addressed these requirements 
as opposed to those for obtaining a downstream higher initial 
disability rating or different effective date.

In Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008), the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the question of who bears the burden of 
proof - the appellant or VA, in demonstrating how a VCAA 
notice error has adversely affected the essential fairness of 
the adjudication when the claim submitted has been 
substantiated, e.g., a claim for service connection has been 
granted and a disability rating and effective date have been 
assigned.  Consistent with its prior decisions in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006) - which the Court found had not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) - the Court 
held that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  

Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  As a caveat, the Court reserved for future 
consideration whether a different rule should apply in 
situations where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.  

So, in cases, as here, where the claim arose in another 
context, namely, the veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream 
issue, i.e., the rating assigned for his disability, his 
initial underlying claim has been more than substantiated - 
it has been proven, thereby rendering § 5103(a) notice 
no longer required because the intended purpose of the notice 
has been fulfilled.  Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

With regard to his claim for CFS, which the Board is 
reopening, even if one could reasonably argue that not 
providing Dingess notice is presumptively prejudicial, this 
still has been rebutted:  (1) based on the communications 
sent to the veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.  

Specifically, the veteran submitted evidence of a historical 
diagnosis of CFS and lay statements describing his symptoms, 
showing actual knowledge of the evidence required to prove 
his claims.  In addition, the actual notices provided by VA 
are clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  Overall, even though VA, under Sanders, may have 
erred by relying on post-decisional notice and by not 
providing Dingess notice, the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).

And, furthermore, if there was any deficiency in the notice 
to the veteran's hypertension claim, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, and his responses, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran has provided numerous written 
statements arguing why he is entitled to service connection 
for hypertension as well as his other claims.  He also is 
represented by a veteran's service organization, Disabled 
American Veterans, presumably well versed in the particular 
nuances of adjudicating a claim for VA benefits.

With regard to the hypertension and CFS claims, the Board 
observes that the June 2003 VCAA notice letter informed the 
veteran of what constituted new and material evidence.  The 
veteran was informed that new evidence must be evidence that 
was submitted to VA for the first time, that was not 
cumulative or tended to reinforce a previously established 
point.  He was informed that material evidence must relate to 
an unestablished fact necessary to substantiate the claims.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

So, here, even if there arguably is any deficiency in the 
notice to the veteran regarding his claims or the timing of 
the notice it is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined  the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, and VA medical records.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Caffrey v. West, 6 Vet. App. 377 
(1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

As discussed below, to establish service connection for CFS 
under 38 C.F.R. § 3.3.17, a nexus opinion is not necessary.  
If service cannot be established under the presumption, the 
Board will address service connection on a direct basis.  An 
etiological opinion has not been obtained for the veteran's 
CFS.  However, the Board finds that the evidence, discussed 
below, indicates that he did not receive treatment for CFS 
during service.  Moreover, there is no competent medical 
evidence showing or indicating a nexus between service and 
the disorders at issue.  The Board concludes that a remand 
for an examination and/or opinion is not necessary to decide 
the claims.  See 38 C.F.R.  § 3.159 (c)(4) (2007).  As 
service and post-service medical records provide no basis to 
grant the claims, and provides evidence against the claim, 
the Board finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  While the veteran has a diagnosis of CFS by 
history, there is no evidence that the CFS or symptoms of CFS 
may be associated with the veteran's service.  

And, furthermore, insofar as the veteran's hypertension claim 
is concerned, with respect to the duty to assist, the VCAA 
appears to have left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A. 
§ 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Simply put, he is not entitled to a 
VA examination for a medical nexus opinion unless and until 
there is new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or Court.

New and Material Evidence Claims

The RO first considered and denied the veteran's claims 
for service connection for hypertension and CFS in a March 
2003 rating decision.  The hypertension claim was denied on 
the basis that hypertension was not an undiagnosed illness 
subject to compensation under 38 C.F.R. § 3.317, and also 
because there was no in-service incurrence or aggravation to 
warrant service connection for hypertension under a direct 
theory of causation.  The CFS claim was denied because the 
record did not show that the veteran had a condition that 
caused chronic fatigue.  

The veteran submitted new claims in June 2003.  The RO was 
correct in construing this letter as a claim to reopen and 
not as a notice of disagreement (NOD) for the March 2003 RO 
decision.  The veteran did not express disagreement with the 
March 2003 RO decision.  The veteran's letter was not a valid 
NOD for the March 2003 RO decision.  Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2007).  
Therefore, the March 2003 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).  

Since VA has previously considered and denied the claims and 
the veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen his claims.  38 C.F.R. § 3.156.  And, as 
already alluded to, irrespective of whether the RO determined 
there was new and material evidence to reopen the claim, so, 
too, must the Board make this threshold preliminary 
determination because it affects the Board's jurisdiction to 
adjudicate the underlying claim on the merits, i.e., on a de 
novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

With regard to the CFS claim, although the RO apparently 
determined in its August 2005 statement of the case that new 
and material evidence was presented to reopen the claim, this 
decision is not also binding on the Board.  The Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received to reopen the claim for CFS, furnishing a 
complete explanation as to its reasons and bases for such a 
decision.

If the Board finds that new and material evidence has not 
been submitted, then its analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claims and review its former disposition.  38 U.S.C.A. § 
5108.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary of VA to consider the patently 
incredible to be credible").

The RO's March 2003 denial is the most recent final decision 
on the claim, so it marks the starting point for determining 
whether there is new and material evidence to reopen the 
claims.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis 
to determine whether a claim should be reopened and 
readjudicated on the merits).

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Hypertension

Based on the grounds stated for the denial of the claim, new 
and material evidence would consist of competent evidence 
indicating either that hypertension was an undiagnosed 
illness subject to compensation under 38 C.F.R. § 3.317 or 
that there was an in-service incurrence or aggravation to 
warrant service connection under a direct theory of 
causation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  See also Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since the Board's March 2003 decision, the veteran has 
submitted numerous lay statements regarding his medical 
condition and VA medical reports and history from August 2001 
to September 2004.   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's assessment of his condition, as well 
as that of other laypersons, is not competent medical 
evidence as to an in-service incurrence or aggravation.  
Thus, such statements are not new and material evidence.  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Additionally, the veteran's VA medical records describing the 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence, as 
they provide no evidence pertaining to any in-service 
incurrence or aggravation of hypertension; nor do they 
provide an applicable diagnosis of hypertension, 
specifically, during the one-year presumptive period 
following the veteran's discharge from active military 
service.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998); see, too, Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence).

So, the Board finds that the evidence submitted since the 
Board's prior March 2003 decision denying the veteran's 
petition to reopen his claim for service connection for 
hypertension is not new and material; and, therefore, this 
evidence is not sufficient to warrant reopening his claim.  
Further, inasmuch as the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for CFS

Based on the grounds stated for the denial of the claim, new 
and material evidence would consist of competent evidence 
indicating that the veteran had CFS or a medical condition 
that caused chronic fatigue.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  

At his March 2004 Gulf War neuropsychological evaluation, the 
examiner provided a diagnosis of chronic fatigue, by history.  
This evidence is new, in that it was not previously submitted 
to VA, and it is material because it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, that the veteran has a condition which causes 
chronic fatigue.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for CFS.  The claim is reopened.  
38 U.S.C.A. § 5108.  

Entitlement to Service Connection for CFS

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As a threshold matter, the Board notes that the veteran's 
SMRs establish that he had active military service from 
September 1986 to September 1991 and that he received the 
Southwest Asia Service Medal.  The Board finds that the 
veteran had active military service in the Southwest Asia 
Theater of Operations during the Persian Gulf War; and he is, 
therefore, a Persian Gulf veteran for the purposes of VA 
compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2008).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  38 C.F.R. § 3.317(a)(2)(i).  

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi 
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. 
§ 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the August 2005 SOC, the RO continued to deny the 
veteran's claim "as there is no diagnosis of this condition 
shown by the evidence of record."  The RO specifically 
references a March 2004 VA examination specifically 
addressing this disorder and that this examination report 
"does not provide any such diagnoses."

As previously mentioned, under 38 C.F.R. § 3.317, service 
connection for the veteran's CFS is warranted if the record 
shows that he exhibited objective indications of a qualifying 
chronic disability that became manifest while he was in 
service in the Persian Gulf, or to a degree of 10 percent or 
more not later than December 31, 2011; and, such "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification, including fatigue.  
38 C.F.R. § 3.317(b).  

The record contains a report of the veteran's VA Compensation 
and Pension Examination (C&P Exam) for Gulf War Guidelines, 
provided in March 2004.  The VA examiner, upon thorough 
examination of the veteran in accordance with Gulf War 
Guidelines describes the veteran as having chronic fatigue by 
history.  Furthermore, the VA C&P Exam report also diagnoses 
the veteran with hiatal hernia with reflux esophagitis; 
Barrett's esophagus; IBS; hypertension; hyperlipidemia; 
onchomycosis; calluses; an abnormal EKG; mild airway 
obstruction; arthritis; and duodenitis. Therefore, the Board 
finds that the record shows that the veteran exhibited 
objective indications of CFS, a qualifying chronic 
disability.  

In order to grant service connection under 38 C.F.R. § 3.317, 
the Board must determine whether the veteran's CFS became 
manifest during his period of military service in the Persian 
Gulf, or to a degree of 10 percent or more not later than 
December 31, 2011.  

The veteran's SMRs are negative for any treatment for fatigue 
or symptoms of CFS.  The SMRs do not contain evidence that 
his disability became manifest during his period of military 
service in the Southwest Asia Theater of operations.  

Additionally, the post-service medical evidence of record 
does not show that the veteran's CFS has manifested to a 
degree of 10 percent disabling.  Under DC 6354, CFS, a 10 
percent evaluation is warranted when debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
per year, or require symptoms to be controlled with 
continuous medication.  DC 6354 notes that for the purposes 
of evaluating CFS, the condition will only be considered 
incapacitating when it requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.88b, DC 6354 (2008).  

The evidence of record does not show that the veteran 
requires continuous medication to control his CFS symptoms.  
Additionally, there is no evidence that he has ever been 
prescribed bed rest by a physician for this condition.  The 
veteran's April 2004 neuropsychological evaluation showed 
that he was alert and oriented.  He was poorly organized for 
some tasks and well organized for others.  He sustained 
attention even with distractions.  His mental speed showed 
slowing when challenged.  After administering fifteen tests, 
the examiner concluded that the veteran exaggerated the 
extent and nature of his clinical symptoms due to 
questionable to poor effort.  The examiner concluded that the 
veteran had average to high levels of intellectual and 
cognitive functioning.  Other evidence of record does not 
support the conclusion that the veteran has debilitating 
fatigue, cognitive impairments, or a combination of other 
signs and symptoms wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
per year.  Id.  Therefore, service connection cannot be 
granted under the presumption set forth in 38 C.F.R. § 3.317.  

Service connection cannot be granted on a direct basis 
because the SMRs are negative for any diagnosis of or 
treatment for CFS in service and the post-service medical 
evidence does not provide a link between this condition and 
the veteran's period of military service.  In the absence of 
such a link, service connection cannot be granted.  For these 
reasons and bases, the preponderance of the evidence is 
against the veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Higher Initial Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as in the veteran's claims regarding his IBS and joint 
pain, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In other words, the veteran's rating may be "staged" 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than 
other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The words "mild," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6.

An extraschedular evaluation will be assigned if the case 
presents such an unusual or exceptional disability picture - 
with such related factors as marked interference with 
employment or frequent periods of hospitalization - as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

The Board finds no reason to refer either of these claims to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned, to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  And according to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

IBS Claim

The veteran currently has a 10 percent rating for his IBS 
under 38 C.F.R. § 4.114, DC 7319.  

Under DC 7319, a 10 percent evaluation requires moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress; and the highest 
available rating for this condition, 30 percent, requires 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Id.  

The veteran asserts that his IBS is more severe than his 
current rating reflects.  In granting his service connecting 
and awarding an initial rating of 10 percent, the RO found 
that a 10 percent rating more appropriately reflected the 
veteran's overall disability picture, specifically 
acknowledging his associated symptoms of hiatal hernia, 
Barrett's esophagus, diarrhea, and vomiting.  

The veteran's March 2004 VA C&P Exam for Gulf War Guidelines 
diagnoses the veteran, in pertinent part, with hiatal hernia 
with reflux esophagitis, historical, not found by x-ray 
critical at this time; Barrett's esophagus suggesting 
metaplasia of the gastric mucosa, a precancerous condition, 
historical, not found by MRI criteria at this time; and 
irritable bowel syndrome, intermittent.  The veteran reported 
abdominal cramping and "stomach problems."  

A November 2005 colonoscopy report showed that the veteran 
reported having diarrhea between 2 and 12 times per day.  The 
veteran stated that he could not control his diarrhea or its 
associated symptoms and often had to run to the bathroom to 
avoid an accident.  

In asserting his claim to a higher rating, the veteran 
submits numerous lay statements regarding his IBS symptoms, 
including his September 2005 letter describing his "severe 
diarrhea" and his defecating on himself in front of others 
and a May 2005 letter from his mother describing the 
veteran's frequent instances of vomiting.  Although a 
layperson is generally incapable of opining on matters 
requiring medical knowledge, laypersons, such as the veteran, 
are competent to establish the presence of observable 
symptomology, such as diarrhea and vomiting.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); and see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

As the Board is bound to consider as between two potentially 
applicable rating evaluations which rating more nearly 
approximates the veteran's condition, and also, as the 
veteran is entitled to the benefit of the doubt, the Board 
finds that the veteran's condition is more nearly 
approximated by the highest available rating under DC 7319, 
30 percent.  See 38 C.F.R. §§ 4.3 and 4.7.  

The Board has considered whether a higher rating could be 
established under DC 7319 for any period during the pendency 
of this appeal, but as he is entitled to the highest 
available rating since his initial grant, staged ratings are 
not applicable.  See Fenderson, 12 Vet. App. at 125-26.  

Joint Pain Claim

The veteran's joint pain is presumptively service-connected 
as an undiagnosed illness as related to the veteran's Persian 
Gulf War service, and is currently rated by analogy as 10 
percent disabling under DC 8850-5025.  Diagnostic Code 8850 
administratively signals an undiagnosed illness for a Persian 
Gulf War veteran most analogous to one of the musculoskeletal 
diseases found in VA's Rating Schedule.  See 38 C.F.R. § 4.20 
(2008).  VA's rating schedule does not provide specific 
criteria for evaluating joint pain that is due to an 
undiagnosed illness.  In such situations, it is permissible 
to evaluate the veteran's service-connected disorder under 
the provisions of the schedule which pertain to a closely-
related disease or injury which is analogous in terms of the 
function affected, anatomical localization and 
symptomatology.  Id.  In its May 2004 rating decision, the RO 
determined that the veteran's joint pain most closely 
resembles the symptoms of fibromyalgia as the evidence 
includes a VA examiner's finding of arthralgia of various 
joints, including the knees, shoulder, and right tibia and 
fibula with no x-ray abnormalities; and on the basis that the 
veteran reported that his joint pain had lasted for more than 
6 months.  

Under DC 5025, fibromyalgia, with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms, is to be evaluated as follows: a 10 percent 
rating is appropriate for symptoms that require continuous 
medication for control; a 20 percent rating is appropriate if 
the symptoms are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time; and a 40 percent rating is appropriate for symptoms 
that are constant, or nearly so, and refractory to therapy.  
38 C.F.R. § 4.71a.  

In a December 2004 statement, the veteran makes reference to 
his difficulty in walking and his use of a cane; however the 
veteran does not make any claim that these functional issues 
are attributed to his joint pain, but rather he attributes 
them to his other service-connected injuries.  And, in any 
case, the record does not contain evidence that the veteran's 
symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time; or 
constant, or nearly so, and refractory to therapy.  
Therefore, the Board finds that the veteran's symptoms are 
not most closely approximated by any rating higher than 10 
percent.

The Board has considered whether a higher rating could be 
established under for any period during the pendency of this 
appeal, but as at no time has he met the criteria for a 
higher rating, staged ratings are not applicable.  See 
Fenderson, 12 Vet. App. at 125-26.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his joint pain.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal as to 
this claim is denied.

Claims for Earlier Effective Dates for Initial Disability 
Ratings

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for 
purposes of determining an effective date.  Id. at 200.

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  The claims at issue in this case are claims to 
reopen.  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."  
In order for the veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the veteran and, therefore, 
is not before the Board at this time.  

In May 2004, the RO reopened and then granted the claims for 
service connection for joint pain and IBS, assigning a 
retroactive effective date of June 4, 2003, the date of 
receipt of the petition to reopen the claims.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2008).  In 
response, the veteran filed a timely NOD asserting that his 
effective date should be earlier, and he asserted that he 
filed a claim for these conditions prior to June 4, 2003.  

The first mentioning of the veteran's IBS symptoms and joint 
pain occurs on a VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA) (Form 21-4142), where the veteran listed his current 
symptoms.  The RO stamped the veteran's Form 21-4142 as 
having been received on December 4, 2002.  The record further 
shows that the RO also received a VA Form 21-4138, Statement 
in Support of Claim, from the veteran on that same day, 
December 4, 2002, on which he discussed his IBS symptoms and 
joint pain.  Previously, in November 2002, the RO 
acknowledged the veteran's claim for this benefit by stating 
that it "[has] received [the veteran's] claim for disability 
benefits based on Gulf War service" and requesting medical 
information regarding the veteran's condition.  But this, 
alone, is not tantamount to concluding he is entitled to an 
effective date retroactive to that point in time.

The claims folder contains no other communication from the 
veteran or his representative indicating an intent to seek, 
or a belief in entitlement to, service connection for joint 
pain and IBS after the final March 2003 rating decision but 
before the June 4, 2003 effective date assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  Therefore, his claim must be denied.  


ORDER

As no new and material evidence has been submitted, the 
veteran's petition to reopen his claim for service connection 
for hypertension is denied.

As new and material evidence has been submitted, the 
veteran's claim for service connection for chronic fatigue 
syndrome is reopened.  To this extent, the appeal is granted.

Service connection for chronic fatigue syndrome is denied.  

A higher 30 percent initial rating is granted for IBS, 
retroactively effective from the grant of service connection, 
subject to the laws and regulations governing the payment of 
VA compensation.

The veteran's claim for an initial compensable rating higher 
than 10 percent for joint pain is denied.

An earlier effective date of December 2, 2002 for service 
connection for the veteran's IBS is denied.

An earlier effective date of December 2, 2002 for service 
connection for the veteran's joint pain is denied.


REMAND

The veteran's service-connected low back disability is 
currently evaluated as 10-percent disabling under 38 C.F.R. § 
4.71a, DC 5295 (2003).  In a March 1996 rating decision, the 
RO increased the veteran's initial noncompensable rating to 
10 percent for "characteristic pain or limited motion."  
The veteran filed his claim for a higher rating in June 2003. 

As the RO points out in its May 2004 rating decision, the 
record contains no competent medical evidence assessing the 
veteran's current condition since that considered in his 
March 1996 rating decision -even though his VA medical and 
treatment records are extensive and include examinations of 
his musculoskeletal system. 

The Board also notes that the criteria for rating 
disabilities of the spine were amended on two occasions -in 
September 2002 and again in September 2003.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003). 

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's back disorder 
is warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Since the veteran's 
claim for an increased rating was received in June 2003 - so, 
after the effective date of the September 2002 amendments, 
the regulations as they existed prior to September 2002 
technically no longer apply.  See 38 C.F.R. § 3.102.

The Board finds that the veteran's claim needs further 
development to assess his current level of disability, and 
also that such assessment should be made in light of the 
currently applicable criteria and diagnostic codes.  

Under the previous criteria, a 10 percent evaluation is 
warranted under DC 5295 when there is characteristic pain on 
motion.  A 20 percent evaluation is warranted when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a (2003).  

Under the amended regulations, back disabilities are rated 
under  the General Rating Formula for Diseases and Injuries 
of the Spine, which provides for a 10 percent evaluation when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a (2008).  

As the amended criteria involve limitation of motion, the 
Board must also consider, in conjunction with the otherwise 
applicable Diagnostic Code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding how a disability rating and an 
effective date would be assigned should the claims be 
granted.  As these questions are involved in the present 
appeal, the veteran should be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if an 
increased rating is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the veteran's claims are REMANDED for the 
following development and consideration:

1.  The RO should schedule the veteran 
for a VA orthopedic examination, 
specifically to assess the current 
severity of his service-connected back 
disorder.  

The examination must include range of 
motion findings for the lumbosacral 
spine.  The examiner is asked to identify 
and describe any current symptomatology, 
including any functional 
loss associated with the back disorder 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.  

The examiner should specify any 
additional limitation of motion due to 
any of these factors, including during 
prolonged, repetitive use of the back or 
when, for example, the veteran's symptoms 
are most problematic 
("flare-ups").  If there is no objective 
evidence of these symptoms, the examiner 
should so state.  

If there is evidence of any objective 
neurological abnormality associated with 
the veteran's service-connected back 
disorder, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.  

In this regard, if the examiner finds 
evidence supporting a diagnosis of 
intervertebral disc syndrome (IVDS, i.e., 
disc disease), the examination report 
should include a discussion of whether 
this condition is part and parcel of the 
service-connected back disorder and, if 
it is, whether the veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  (Note:  an incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment 
by a physician.)
  
The claims folder must be made available 
to the examiner, who must state whether 
it was reviewed in conjunction with the 
examination.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2. Also send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

3. Then, readjudicate the claim in light 
of any additional evidence obtained.  The 
RO should consider both the previous and 
amended criteria when evaluating the 
veteran's back disability.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


